Exhibit 10.6

SEVERANCE AGREEMENT

THIS AMENDED AND RESTATED SEVERANCE AGREEMENT (this “Agreement”), dated as of
                     ,         , is made and entered into by and between OMNOVA
Solutions Inc., an Ohio corporation (the “Company”), and                     
(the “Executive”).

WITNESSETH:

WHEREAS, the Executive is a senior executive or a key employee of the Company or
one or more of its Affiliates and has made and is expected to continue to make
major contributions to the short- and long-term profitability, growth and
financial strength of the Company;

WHEREAS, the Company recognizes that, as is the case for most publicly held
companies, the possibility of a Change in Control (as defined below) exists;

WHEREAS, the Company desires to assure itself of both present and future
continuity of management and desires to establish certain minimum severance
benefits for certain of its senior executives and key employees, including the
Executive, applicable in the event of a Change in Control;

WHEREAS, the Company wishes to ensure that its senior executives and key
employees are not practically disabled from discharging their duties in respect
of a proposed or actual transaction involving a Change in Control;

WHEREAS, the Company desires to provide additional inducement for the Executive
to continue to remain in the ongoing employ of the Company; and

WHEREAS, the Company has determined that it is necessary to amend and restate
this Agreement, as originally effective October 1, 1999, and now effective as of
the date first set forth above in order to bring its provisions into compliance
with Section 409A of the Internal Revenue Code of 1986, as amended, including
the regulations issued thereunder.

NOW, THEREFORE, the Company and the Executive agree as follows:

1. Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a) “Affiliate” means a corporation, partnership, joint venture, sole
proprietorship or other trade or business that is considered a single employer
with the Company by application of Section 414 of the Code, such that it (i) is
part of a ‘controlled group of corporations’ (within the meaning of
Section 414(b) of the Code) with the Company, (ii) is ‘under common control’
(within the meaning of Section 414(c) of the Code) with the Company, or (iii) is
a member of an ‘affiliated service group’ (within the meaning of Section 414(m)
of the Code) with the Company.

 

-1-



--------------------------------------------------------------------------------

(b) “Base Pay” means the Executive’s annual base salary at a rate not less than
the Executive’s annual fixed or base compensation as in effect for Executive
immediately prior to the occurrence of a Change in Control or such higher rate
as may be determined from time to time by the Board or a committee thereof or as
specified in Annex A.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” means that, prior to any Separation from Service pursuant to Good
Reason, the Executive shall have been determined to have committed:

(i) a criminal violation involving fraud, embezzlement or theft in connection
with his duties or in the course of his employment with the Company or any
Subsidiary;

(ii) intentional wrongful damage to property of the Company or any Subsidiary;

(iii) intentional wrongful disclosure of secret processes or confidential
information of the Company or any Subsidiary; or

(iv) intentional wrongful engagement in any Competitive Activity;

and any such act shall have been demonstrably and materially harmful to the
Company. For purposes of this Agreement, no act or failure to act on the part of
the Executive shall be deemed “intentional” if it was due primarily to an error
in judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Executive not in good faith and without reasonable
belief that his action or omission was in the best interest of the Company.
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for “Cause” hereunder unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than two-thirds of the Board then in office at a
meeting of the Board called and held for such purpose, after reasonable notice
to the Executive and an opportunity for the Executive, together with his counsel
(if the Executive chooses to have counsel present at such meeting), to be heard
before the Board, finding that, in the good faith opinion of the Board, the
Executive had committed an act constituting “Cause” as herein defined and
specifying the particulars thereof in detail. Nothing herein will limit the
right of the Executive or his beneficiaries to contest the validity or propriety
of any such determination.

 

-2-



--------------------------------------------------------------------------------

(e) “Change in Control” means the occurrence during the Term of any of the
following events, subject to the provisions of Section 1(e)(v) hereof:

(i) All or substantially all of the assets of the Company are sold or
transferred to another corporation or entity, or the Company is merged,
consolidated or reorganized into or with another corporation or entity, with the
result that upon conclusion of the transaction less than 51% of the outstanding
securities entitled to vote generally in the election of directors or other
capital interests of the acquiring corporation or entity are owned directly or
indirectly, by the shareholders of the Company generally prior to the
transaction; or

(ii) There is a report filed on Schedule 13D or Schedule 14D-1 (or any successor
schedule, form or report), each as promulgated pursuant to the Exchange Act,
disclosing that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act (a “Person”)) has become the beneficial
owner (as the term “beneficial owner” is defined under Rule 13d-3 or any
successor rule or regulation promulgated under the Exchange Act (a “Beneficial
Owner”)) of securities representing 20% or more of the combined voting power of
the then-outstanding voting securities of the Company; or

(iii) The individuals who, at the beginning of any period of two consecutive
calendar years, constituted the Directors of the Company cease for any reason to
constitute at least a majority thereof unless the nomination for election by the
Company’s stockholders of each new Director of the Company was approved by a
vote of at least two-thirds of the Directors of the Company still in office who
were Directors of the Company at the beginning of any such period; or

(iv) The Board determines that (A) any particular actual or proposed merger,
consolidation, reorganization, sale or transfer of assets, accumulation of
shares or tender offer for shares of the Company or other transaction or event
or series of transactions or events will, or is likely to, if carried out,
result in a Change in Control falling within Section 1(e)(i), (ii) or (iii) and
(B) it is in the best interests of the Company and its shareholders, and will
serve the intended purposes of this Agreement, if this Agreement shall thereupon
become immediately operative.

(v) Notwithstanding the foregoing provisions of this Section 1(e):

(A) If the Board has made the determination mentioned in Section 1(e)(iv) and
any such merger, consolidation, reorganization, sale or transfer of assets, or
tender offer, or other transaction or event, or series of transactions or
events, mentioned in Section 1(e)(iv) shall be abandoned, or any such
accumulations of shares shall be dispersed or otherwise resolved, then a
majority of the Board members who made such determination may, by notice to the
Executive, nullify the effect thereof and reinstate this Agreement as previously
in effect, but without prejudice to any action that may have been taken prior to
such nullification.

 

-3-



--------------------------------------------------------------------------------

(B) Unless otherwise determined in a specific case by the Board, a “Change in
Control” shall not be deemed to have occurred for purposes of Section (1)(e)(ii)
solely because (X) the Company, (Y) a Subsidiary, or (Z) any Company-sponsored
employee stock ownership plan or any other employee benefit plan of the Company
or any Subsidiary either files or becomes obligated to file a report or a proxy
statement under or in response to Schedule 13D, Schedule 14D-1, Form 8-K or
Schedule 14A (or any successor schedule, form or report or item therein) under
the Exchange Act disclosing Beneficial Ownership by it of shares of the
then-outstanding voting securities of the Company, whether in excess of 20% or
otherwise, or because the Company reports that a change in control of the
Company has occurred or will occur in the future by reason of such beneficial
ownership.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Competitive Activity” means the Executive’s participation, without the
written consent of an officer of the Company, in the management of any business
enterprise if such enterprise engages in substantial and direct competition with
the Company and such enterprise’s sales of any product or service competitive
with any product or service of the Company amounted to 25% of such enterprise’s
net sales for its most recently completely fiscal year and if the Company’s net
sales of said product or service amounted to 25% of the Company’s net sales for
its most recently completed fiscal year. “Competitive Activity” will not include
(i) the mere ownership of securities in any such enterprise and the exercise of
rights appurtenant thereto or (ii) participation in the management of any such
enterprise other than in connection with the competitive operations of such
enterprise.

(h) “Director” means a member of the Board.

(i) “Employee Benefits” means the perquisites, benefits and service credit for
benefits as provided under any and all employee retirement income and welfare
benefit policies, plans, programs or arrangements in which Executive is entitled
to participate, including without limitation any stock option, performance
share, performance unit, stock purchase, stock appreciation, savings, pension,
supplemental executive retirement, or other retirement income or welfare
benefit, deferred compensation, incentive compensation, group or other life,
health, medical/hospital or other insurance (whether funded by actual insurance
or self-insured by the Company), disability, salary continuation, expense
reimbursement and other employee benefit policies, plans, programs or
arrangements that may now exist or any equivalent successor policies, plans,
programs or arrangements that may be adopted hereafter by the Company or a
Subsidiary.

(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(k) “Good Reason” shall have the meaning set forth in Section 3(b).

(l) “Incentive Pay” means an annual amount equal to not less than the average of
the annual bonus made or to be made in regard to services rendered in any fiscal
year during the three fiscal years immediately preceding, or, if greater, 75% of
the maximum bonus opportunity for, the fiscal year in which the Change in
Control occurs pursuant to the Executive Incentive Compensation Program or
similar annual bonus plan, program or arrangement (whether or not funded) of the
Company, or any successor thereto.

 

-4-



--------------------------------------------------------------------------------

(m) “Involuntary Separation from Service” shall mean (i) a Separation from
Service due to the independent exercise by the Company or a Subsidiary (or any
successor company) of the unilateral authority to terminate the Executive’s
services, other than due to the Executive’s implicit or explicit request (except
in the case of a Separation from Service due to Good Reason), where the
Executive was willing and able to continue performing services, or (ii) a
Separation from Service due to Good Reason.

(n) “Separation from Service” means the Executive’s termination from employment
with the Company and all Affiliates on account of the Executive’s death,
retirement or other termination of employment, as determined in accordance with
Section 409A of the Code and the regulations thereunder. The Executive will not
be deemed to have experienced a Separation from Service if the Executive is on
military leave, sick leave or other bona fide leave of absence, to the extent
such leave does not exceed a period of six months or, if longer, such longer
period of time as is protected by either statute or contract. The Executive will
not be deemed to have experienced a Separation from Service if the Executive
provides continuing services that average more than 20 percent of the services
provided by the Executive to the Company or its Affiliates (whether as an
employee or an independent contractor) during the immediately preceding 36-month
period of services (or such shorter period of services to the Company and its
Affiliates if the Executive has provided services to the Company or its
Affiliates for less than 36 months). If the Executive provides services both as
an employee and as an independent contractor of the Company, the Executive must
cease services in both capacities to be treated as having experienced a
Separation from Service. If the Executive ceases providing services as an
independent contractor and begins providing services as an employee, or vice
versa, the Executive will not be considered to have a Separation from Service
until the Executive has ceased providing services in both capacities. If the
Executive provides services both as an employee of the Company and a member of
the Board, the services provided as a Director are not taken into account in
determining whether the Executive has a Separation from Service under this
Agreement unless this Agreement is aggregated with any plan in which the
Executive participates as a Director under Section 409A of the Code and the
regulations thereunder.

(o) “Separation from Service Date” means the date upon which the Executive
experiences a Separation from Service.

(p) “Severance Period” means the period of time commencing on the date of the
first occurrence of a Change in Control and continuing until the earliest of
(i) the second anniversary of the occurrence of the Change in Control, (ii) the
Executive’s death, or (iii) the Executive’s attainment of age 65.

(q) “Specified Employee” means an employee of the Company or a Subsidiary who
meets the requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code
(applied in accordance with the Treasury Regulations thereunder and disregarding
Section 416(i)(5) of the Code). The identification of Specified Employees shall
be conducted by the Company

 

-5-



--------------------------------------------------------------------------------

using a method (i) reasonably designed to include all Specified Employees,
(ii) applying an objectively determinable standard providing no direct or
indirect election by the Executive, and (iii) resulting in no more than 200
employees being treated as Specified Employees for any given date. A Specified
Employee determination shall take effect four months after the Company’s
identification of the employees satisfying such requirements and shall be valid
for the next following 12-month period.

(r) “Subsidiary” means a corporation, company or other entity (i) more than 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but more than 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company except that for purposes of determining
whether any person may be a Participant for purposes of any grant of incentive
stock options, “Subsidiary” means any corporation in which at the time the
Company owns or controls, directly or indirectly, more than 50 percent of the
total combined voting power represented by all classes of stock issued by such
corporation.

(s) “Term” means the period commencing as of the date hereof and expiring as of
the later of (i) the close of business on December 31, 2009, or (ii) the
expiration of the Severance Period; provided, however, that (A) commencing on
January 1, 2010, and each January 1 thereafter, the term of this Agreement under
(i) above will automatically be extended for an additional year unless, not
later than September 30 of the immediately preceding year, the Company or the
Executive shall have given notice that it or the Executive, as the case may be,
does not wish to have the Term extended, and (B) subject to the last sentence of
Section 9, if, prior to a Change in Control, the Executive ceases for any reason
to be an employee of the Company and any Subsidiary, thereupon without further
action the Term shall be deemed to have expired and this Agreement will
immediately terminate and be of no further effect. For purposes of this
Section 1(s), the Executive shall not be deemed to have ceased to be an employee
of the Company and any Subsidiary by reason of the transfer of Executive’s
employment between the Company and any Subsidiary, or among any Subsidiaries.

2. Operation of Agreement. This Agreement will be effective and binding
immediately upon its execution, but no benefits hereunder will be payable unless
and until a Change in Control occurs.

3. Involuntary Separation from Service Following a Change in Control.

(a) If the Executive experiences an Involuntary Separation from Service during
the Severance Period, the Executive shall be entitled to the benefits provided
by Sections 4 and 5 unless such Separation from Service is the result of the
occurrence of one or more of the following events:

(i) The Executive’s death;

 

-6-



--------------------------------------------------------------------------------

(ii) The Executive becomes permanently disabled, but only if (A) such disability
is within the meaning of the long-term disability plan in effect for, or
applicable to, Executive immediately prior to the Change in Control, and
(B) Executive has begun and reasonably expects to continue to receive disability
benefits pursuant to such plan; or

(iii) Cause.

(b) “Good Reason” means the Executive terminates his employment with the Company
and its Subsidiaries during the Severance Period following the occurrence of one
or more of the following events (regardless of whether any other reason, other
than Cause as hereinabove provided, for such termination exists or has occurred,
including without limitation other employment):

(i) Failure to elect or reelect or otherwise to maintain the Executive in the
office or the position, or a substantially equivalent office or position, of or
with the Company and/or a Subsidiary, as the case may be, which the Executive
held immediately prior to a Change in Control, or the failure to reelect or the
removal of the Executive as a Director of the Company (or any successor thereto)
if the Executive shall have been a Director of the Company immediately prior to
the Change in Control;

(ii) (A) A significant adverse change in the nature or scope of the authorities,
powers, functions, responsibilities or duties attached to the position with the
Company and any Subsidiary which the Executive held immediately prior to the
Change in Control, (B) a reduction in the Executive’s Base Pay, (C) a reduction
in the Executive’s opportunities for Incentive Pay (including but not limited to
a reduction in target bonus percentage or target award opportunity (whether
measured by dollar amount or management objectives)) provided by the Company, or
(D) the termination or denial of the Executive’s rights to Employee Benefits or
a reduction in the scope or aggregate value thereof, any of which is not
remedied by the Company within ten calendar days after receipt by the Company of
written notice from the Executive of such change, reduction or termination, as
the case may be;

(iii) A determination by the Executive (which determination will be conclusive
and binding upon the parties hereto provided it has been made in good faith and
in all events will be presumed to have been made in good faith unless otherwise
shown by the Company by clear and convincing evidence) that a change in
circumstances has occurred following a Change in Control, including, without
limitation, a change in the scope of the business or other activities for which
the Executive was responsible immediately prior to the Change in Control, which
has rendered the Executive substantially unable to carry out, has substantially
hindered Executive’s performance of, or has caused Executive to suffer a
substantial reduction in, any of the authorities, powers, functions,
responsibilities or duties attached to the position held by the Executive
immediately prior to the Change in Control, which situation is not remedied
within ten calendar days after written notice to the Company from the Executive
of such determination;

 

-7-



--------------------------------------------------------------------------------

(iv) The liquidation, dissolution, merger, consolidation or reorganization of
the Company or transfer of all or substantially all of its business and/or
assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its business and/or assets have been transferred (directly
or by operation of law) assumed all duties and obligations of the Company under
this Agreement pursuant to Section 12(a);

(v) The Company relocates its principal executive offices, or requires the
Executive to have his principal location of work changed, to any location that
is in excess of thirty miles from the location thereof immediately prior to the
Change in Control, or requires the Executive to travel away from his office in
the course of discharging his responsibilities or duties of his employment more
than fourteen consecutive calendar days or an aggregate of more than ninety
calendar days in any consecutive 365 calendar-day period, without, in either
case, his prior written consent; or

(vi) Without limiting the generality or effect of the foregoing, any material
breach of this Agreement by the Company or any successor thereto which is not
remedied by the Company within ten calendar days after receipt by the Company of
written notice from the Executive of such breach.

(c) A termination by the Company pursuant to Section 3(a) (other than as
described in Section 3(a)(i), (ii) or (iii)) or by Executive due to Good Reason,
will not affect any rights that the Executive may have pursuant to any
agreement, policy, plan, program or arrangement of the Company providing
Employee Benefits, which rights shall be governed by the terms thereof.

4. Severance Compensation.

(a) Severance benefits to which the Executive is entitled pursuant to Section 3
are described on Annex A. The Company will pay to the Executive those amounts
described in Paragraph (1) of Annex A within five business days following both
receipt of the Release described in Section 10 (attached as Annex C) and
expiration of the relevant revocation period described therein. The benefits and
perquisites described in Paragraphs (3) (4), (5) and (6) of Annex A will be
provided to the Executive as described therein.

The Company will pay or provide to the Executive the amounts described in
Paragraph (2) of Annex A within three business days following both receipt of
the Release described in Section 10 (and attached as Annex C) and expiration of
the relevant revocation period described therein; provided that, if the
Executive is a Specified Employee, to the extent that the amount described in
Paragraph (2) of Annex A exceeds the lesser of two times (i) the Executive’s
annualized compensation for the preceding calendar year, or (ii) the limit

 

-8-



--------------------------------------------------------------------------------

on compensation set forth in Section 401(a)(17) of the Code (the “Section 409A
Severance Limit”), then payment under Paragraph (2) of Annex A shall be
temporarily reduced by such amount as is necessary to ensure that the
Section 409A Severance Limit is not exceeded (the unpaid amount the “Section
409A Severance Reduction Amount”) and will be paid within three business days
following both receipt of the Release described in Section 10 (and attached as
Annex C) and expiration of the relevant revocation period described therein. The
Section 409A Severance Reduction Amount shall be paid to the Executive in a
single lump sum payment six months following the Separation from Service Date.
Notwithstanding the foregoing to the contrary, in the event that the Executive
is a Specified Employee and Executive’s Involuntary Separation from Service
occurs due to Good Reason, the Company will pay to the Executive the amounts
described in Paragraph (2) of Annex A in a single lump sum payment six months
following the Separation from Service Date.

(b) Without limiting the rights of the Executive at law or in equity, if the
Company fails to make any payment or provide any benefit required to be made or
provided hereunder on a timely basis, the Company will pay interest on the
amount or value thereof at an annualized rate of interest equal to the so-called
composite “prime rate” as quoted from time to time during the relevant period in
The Wall Street Journal. Such interest will be payable as it accrues on demand.
Any change in such prime rate will be effective on and as of the date of such
change.

(c) Notwithstanding any provision of this Agreement to the contrary, the
parties’ respective rights and obligations under this Section 4 and under
Sections 5, 6 and 7 will survive any termination or expiration of this Agreement
or the Executive’s termination of employment following a Change in Control for
any reason whatsoever.

5. Certain Additional Payments by the Company.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that this Agreement shall become operative and it shall be determined (as
hereafter provided) that any payment or distribution by the Company or any of
its Affiliates to or for the benefit of the Executive, whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement, including without limitation any stock option, performance
share, performance unit, stock appreciation right or similar right, or the lapse
or termination of any restriction on, or the vesting or exercisability of, any
of the foregoing (a “Payment”), would be subject to (i) the excise tax imposed
by Section 4999 of the Code (or any successor provision thereto) by reason of
being considered “contingent on a change in ownership or control” of the
Company, within the meaning of Section 280G of the Code (or any successor
provision thereto) or to any similar tax imposed by state or local law, or
(ii) the tax imposed by Section 409A of the Code (or any successor provision
thereto) including the applicable treasury regulations, by reason of being
considered “deferred compensation” as defined thereby, or any interest or
penalties with respect to such taxes (such tax or taxes, together with any such
interest and penalties, being hereafter collectively referred to as the “Excise
Tax”), then the Executive shall be entitled to receive an additional payment or
payments (collectively, a “Gross-Up Payment”); provided, however, that no
Gross-Up Payment shall be

 

-9-



--------------------------------------------------------------------------------

made with respect to the Excise Tax, if any, attributable to (A) any incentive
stock option, as defined by Section 422 of the Code (“ISO”) granted prior to the
execution of this Agreement, or (B) any stock appreciation or similar right,
whether or not limited, granted in tandem with any ISO described in clause (A).
The Gross-Up Payment shall be in an amount such that, after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including any Excise Tax imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payment.

(b) Subject to the provisions of Section 5(f), all determinations required to be
made under this Section 5, including whether an Excise Tax is payable by the
Executive and the amount of such Excise Tax and whether a Gross-Up Payment is
required to be paid by the Company to the Executive and the amount of such
Gross-Up Payment, if any, shall be made by a nationally recognized accounting
firm (the “Accounting Firm”) selected by the Executive in his sole discretion.
The Executive shall direct the Accounting Firm to submit its determination and
detailed supporting calculations to both the Company and the Executive within 30
calendar days after the Separation from Service Date, if applicable, and any
such other time or times as may be requested by the Company or the Executive. If
the Accounting Firm determines that any Excise Tax is payable by the Executive,
the Company shall pay the required Gross-Up Payment to the Executive within five
business days after receipt of such determination and calculations with respect
to any Payment to the Executive (unless the Executive is a Specified Employee,
in which case the required Gross-Up Payment shall be paid to the Executive not
sooner than six months following the Separation from Service Date); provided
that such Gross-Up Payment will be made no later than the end of the Executive’s
taxable year that follows the taxable year in which the Executive is assessed
and pays any Excise Tax. If the Accounting Firm determines that no Excise Tax is
payable by the Executive, it shall, at the same time as it makes such
determination, furnish the Company and the Executive an opinion that the
Executive has substantial authority not to report any Excise Tax on his federal,
state or local income or other tax return. As a result of the uncertainty in the
application of Sections 4999 and/or 409A of the Code (or any successor
provision(s) thereto) and the possibility of similar uncertainty regarding
applicable state or local tax law at the time of any determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (an “Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts or fails to pursue its remedies pursuant to
Section 5(f) and the Executive thereafter is required to make a payment of any
Excise Tax, the Executive shall direct the Accounting Firm to determine the
amount of the Underpayment that has occurred and to submit its determination and
detailed supporting calculations to both the Company and the Executive as
promptly as possible. Any such Underpayment shall be promptly paid by the
Company to, or for the benefit of, the Executive within five business days after
receipt of such determination and calculations (unless the Executive is a
Specified Employee, in which case the required Gross-Up Payment shall be paid to
the Executive not sooner than six months following the Separation from Service
Date); provided that such payment will be made no later than the end of the
Executive’s taxable year that follows the taxable year in which the Executive is
assessed and pays any Excise Tax.

 

-10-



--------------------------------------------------------------------------------

(c) The Company and the Executive shall each provide the Accounting Firm access
to and copies of any books, records and documents in the possession of the
Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by Section 5(b). Any determination by the Accounting Firm as to the
amount of the Gross-Up Payment shall be binding upon the Company and the
Executive.

(d) The federal, state and local income or other tax returns filed by the
Executive shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
the Executive. The Executive shall make proper payment of the amount of any
Excise Tax, and, at the request of the Company, provide to the Company true and
correct copies (with any amendments) of his federal income tax return as filed
with the Internal Revenue Service and corresponding state and local tax returns,
if relevant, as filed with the applicable taxing authority, and such other
documents reasonably requested by the Company, evidencing such payment. If prior
to the filing of the Executive’s federal income tax return, or corresponding
state or local tax return, if relevant, the Accounting Firm determines that the
amount of the Gross-Up Payment should be reduced, the Executive shall within
five business days pay to the Company the amount of such reduction.

(e) The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by Section 5(b) shall be
borne by the Company, provided such fees and expenses are incurred on or before
the last day of the seventh taxable year of the Executive following the taxable
year in which the Executive’s Separation from Service Date occurs and are
reimbursed on or before the last day of the Executive’s taxable year following
the taxable year in which the Executive is assessed and pays any Excise Tax. If
such fees and expenses are initially paid by the Executive, the Company shall
reimburse the Executive the full amount of such fees and expenses within five
business days after receipt from the Executive of a statement therefor and
reasonable evidence of his payment thereof, provided such fees and expenses are
incurred on or before the last day of the seventh taxable year of the Executive
following the taxable year in which the Executive’s Separation from Service Date
occurs and are reimbursed on or before the last day of the Executive’s taxable
year following the taxable year in which Executive is assessed and pays any
Excise Tax. In the event that, as a result of any audit or litigation, the
Executive does not pay any Excise Tax, any fees and expenses of the Accounting
Firm shall be reimbursed on or before the end of the Executive’s taxable year
following the taxable year in which such audit is completed or there is a final
and nonappealable settlement or other resolution of such litigation.
Notwithstanding the foregoing to the contrary, the Company shall not reimburse
any fees or expenses to an Executive who is a Specified Employee earlier than
the date that is six months following the Executive’s Separation from Service
Date.

 

-11-



--------------------------------------------------------------------------------

(f) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service or any other taxing authority that, if successful,
would require the payment by the Company of a Gross-Up Payment. Such
notification shall be given as promptly as practicable but no later than ten
business days after the Executive actually receives notice of such claim and the
Executive shall further apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid (in each case, to the extent
known by the Executive). The Executive shall not pay such claim prior to the
earlier of (i) the expiration of the thirty calendar-day period following the
date on which he gives such notice to the Company and (ii) the date that any
payment of amount with respect to such claim is due. If the Company notifies the
Executive in writing prior to the expiration of such period that it desires to
contest such claim, the Executive shall:

(i) provide the Company with any written records or documents in his possession
relating to such claim reasonably requested by the Company;

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney competent in respect of the subject matter and reasonably selected by
the Company;

(iii) cooperate with the Company in good faith in order effectively to contest
such claim; and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest (provided such costs and expenses are incurred on or before the last day
of the seventh taxable year of the Executive following the taxable year in which
the Executive’s Separation from Service Date occurs and are reimbursed on or
before the last day of the Executive’s taxable year following the taxable year
in which Executive is assessed and pays any Excise Tax; provided further that,
in the event that, as a result of any audit or litigation, the Executive does
not pay any Excise Tax, any costs and expenses reimbursable under this
Section 5(f) shall be reimbursed on or before the end of the Executive’s taxable
year following the taxable year in which such audit is completed or there is a
final and nonappealable settlement or other resolution of such litigation) and
shall indemnify and hold harmless the Executive, on an after-tax basis, for and
against any Excise Tax or income tax, including interest and penalties with
respect thereto, imposed as a result of such representation and payment of costs
and expenses. Without limiting the foregoing provisions of this Section 5(f),
the Company shall control all proceedings taken in connection with the contest
of any claim contemplated by this Section 5(f) and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim (provided,
however, that the Executive may participate therein at his own cost and expense)
and may, at its option, either direct the Executive to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay the tax claimed and to sue for a refund,
the

 

-12-



--------------------------------------------------------------------------------

Company shall advance the amount of such payment to the Executive on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income or other tax, including interest
or penalties with respect thereto, imposed with respect to such advance; and
provided further, however, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which the contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of any such contested claim
shall be limited to issues with respect to which a Gross-Up Payment would be
payable hereunder and the Executive shall be entitled to settle or contest, as
the case may be, any other issue raised by the Internal Revenue Service or any
other taxing authority. Notwithstanding the foregoing to the contrary, the
Company shall not bear or pay any costs or expenses incurred in connection with
a contest of any claim by the Internal Revenue Service where such costs or
expenses are incurred after the last day of the seventh taxable year of the
Executive following the taxable year in which the Executive’s Separation from
Service Date occurs, and shall not pay such costs or expenses to the Executive
earlier than a date that is six months following the Executive’s Separation from
Service Date.

(g) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 5(f), the Executive receives any refund with respect to such
claim, the Executive shall (subject to the Company’s complying with the
requirements of Section 5(f)) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after any taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 5(f), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial or refund prior to the expiration of 30 calendar days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of any such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid by the Company to
the Executive pursuant to this Section 5.

(h) To address compliance with Section 409A of the Code, the Company and the
Executive agree that the payments by Company described under this Section 5 will
in no event be made later than (i) in the case of a payment to reimburse the
Executive for taxes (including interest, penalties, or other similar items) paid
to any taxing authority, the end of the calendar year after the calendar year in
which the Executive remits those amounts to the taxing authority; (ii) in the
case of a payment to reimburse the Executive for the costs, fees, and expenses
of tax or accounting services, the end of the calendar year after the calendar
year in which such amounts are incurred by the Executive; and (iii) in the case
of a payment to reimburse the Executive for costs and expenses incurred in
connection with a tax audit or related administrative or legal proceeding, the
end of the calendar year after the calendar year in which the taxes subject to
the audit or related proceeding are remitted to the taxing authority or where as
a result of the audit or related proceeding no taxes are remitted the end of the
calendar year after the year in which the audit is completed or there is a final
and nonappealable settlement or other resolution of any litigation resulting
from the audit.

 

-13-



--------------------------------------------------------------------------------

6. No Mitigation Obligation. The Company hereby acknowledges that it will be
difficult and may be impossible for the Executive to find reasonably comparable
employment following termination of employment and that the non-competition
covenant contained in Section 8 will further limit the employment opportunities
for the Executive. In addition, the Company acknowledges that its severance pay
plans applicable in general to its salaried employees do not provide for
mitigation, offset or reduction of any severance payment received thereunder.
Accordingly, the payment of the severance compensation by the Company to the
Executive in accordance with the terms of this Agreement is hereby acknowledged
by the Company to be reasonable, and the Executive will not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise, nor will any profits, income, earnings or other
benefits from any source whatsoever create any mitigation, offset, reduction or
any other obligation on the part of the Executive hereunder or otherwise, except
as expressly provided in the third and fourth sentences of Paragraph (4) of
Annex A.

7. Funding; Professional Fees and Expenses.

(a) It is the intent of the Company that the Executive not be required to incur
fees and related expenses for the retention of attorneys, accountants,
actuaries, consultants, and/or other professionals (“professionals”) in
connection with the interpretation, enforcement or defense of Executive’s rights
under this Agreement by litigation or otherwise because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
the Executive hereunder. Accordingly, if it should appear to the Executive that
the Company has failed to comply with any of its obligations under this
Agreement or in the event that the Company or any other person takes or
threatens to take any action to declare this Agreement void or unenforceable, or
institutes any litigation or other action or proceeding designed to deny, or to
recover from, the Executive the benefits provided or intended to be provided to
the Executive hereunder, the Company irrevocably authorizes the Executive from
time to time to retain one or more professionals of the Executive’s choice, at
the expense of the Company as hereafter provided, to advise and represent the
Executive in connection with any such interpretation, enforcement or defense,
including without limitation the initiation or defense of any litigation or
other legal action, whether by or against the Company or any Director, officer,
stockholder or other person affiliated with the Company, in any jurisdiction.
Notwithstanding any existing or prior relationship between the Company and such
professional, the Company irrevocably consents to the Executive’s entering into
a relationship with any such professional, and in that connection the Company
and the Executive agree that a confidential relationship shall exist between the
Executive and any such professional. Without respect to whether the Executive
prevails, in whole or in part, in connection with any of the foregoing, the
Company will pay and be solely financially responsible for any and all
reasonable fees and related expenses incurred by the Executive in connection
with any of the foregoing.

(b) Without limiting the obligations of the Company pursuant to this Agreement,
in the event a Change in Control occurs, the performance of the Company’s
obligations under this Agreement shall be secured by amounts deposited or to be
deposited in trust pursuant to certain trust agreements to which the Company
shall be a party, providing, among other things for the payment of severance
compensation to the Executive pursuant to

 

-14-



--------------------------------------------------------------------------------

Section 4, and the Gross-Up Payment to the Executive pursuant to Section 5, and
providing that the reasonable fees and related expenses of one or more
professionals selected from time to time by the Executive pursuant to
Section 7(a) shall be paid, or reimbursed to the Executive if paid by the
Executive, either in accordance with the terms of such trust agreements, or, if
not so provided, on a regular, periodic basis upon presentation by the Executive
to the trustee of a statement or statements prepared by such professional in
accordance with its customary practices. Any failure by the Company to satisfy
any of its obligations under this Section 7(b) shall not limit the rights of the
Executive hereunder. Upon the earlier to occur of (i) a Change in Control or
(ii) a declaration by the Board that a Change in Control is imminent, the
Company shall promptly, to the extent it has not previously done so, and in any
event within five business days:

(A) transfer to trustees of such trust agreements, to be added to the principal
of the trusts, a sum equal to (I) the present value on the date of the Change in
Control (or on such fifth business day if the Board has declared a Change in
Control to be imminent) of the payments to be made to the Executive under the
provisions of Sections 4 and 5 hereof, such present value to be computed using
the assumptions set forth on Annex B, less (II) the balance in the Executive’s
accounts provided for in such trust agreements as of the most recently completed
valuation thereof, as certified by the trustee under each trust agreement;
provided, however, that if the trustee under any trust agreement, respectively,
does not so certify by the end of the fourth business day after the earlier of
such Change in Control or declaration, then the balance of such respective
account shall be deemed to be zero. Any payments of severance compensation or
other benefits hereunder by the trustee pursuant to any trust agreement shall,
to the extent thereof, discharge the Company’s obligation to pay severance
compensation and other benefits hereunder, it being the intent of the Company
that assets in such trusts be held as security for the Company’s obligation to
pay severance compensation and other benefits under this Agreement; and

(B) transfer to the trustees, to be added to the principal of the trusts under
the trust agreements, the sum of FIVE HUNDRED THOUSAND DOLLARS ($500,000) less
any principal in such trusts on such fifth business day dedicated to the payment
of the Company’s obligations under Section 7(a) hereto. Any payments of the
Executive’s reasonable professional fees and related expenses by the trustees
pursuant to the trust agreements shall, to the extent thereof, discharge the
Company’s obligation hereunder, it being the intent of the Company that assets
in such trust be held as security for the Company’s obligation under
Section 7(a) hereof. The Executive understands and acknowledges that the corpus
of the trust, or separate portion thereof, dedicated to the payment of the
Company’s obligations under Section 7(a) hereto will be $500,000 and that such
amount will be available to discharge not only the obligations of the Company to
the Executive under Section 7(a) hereof, but also similar obligations of the
Company to other executives and employees under similar provisions of other
agreements.

 

-15-



--------------------------------------------------------------------------------

(c) Subject to the foregoing, the Executive shall have the status of a general
unsecured creditor of the Company and shall have no right to, or security
interest in, any assets of the Company or any Subsidiary.

8. Competitive Activity. During a period ending three (3) years following
termination of employment, if the Executive shall have received or shall be
receiving benefits under Section 4, the Executive shall not, without the prior
written consent of the Company, which consent shall not be unreasonably
withheld, engage in any Competitive Activity.

9. Employment Rights. Nothing expressed or implied in this Agreement will create
any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company or any Subsidiary prior to or
following any Change in Control. Any termination of employment of the Executive
or the removal of the Executive from the office or position in the Company or
any Subsidiary following the commencement of any action by or discussion with a
third person that ultimately results in a Change in Control shall be deemed to
be a termination or removal of the Executive after a Change in Control for
purposes of this Agreement entitling the Executive to severance benefits
provided by Section 4.

10. Release. Payment of the severance compensation set forth in Section 4 hereto
is conditioned upon the Executive executing and delivering a release (the
“Release”) in the form provided in Annex C and the expiration of the applicable
revocation period.

11. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any law or government regulation or ruling.

12. Successors and Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to the Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent the Company
would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring,
directly or indirectly, all or substantially all of the business or assets of
the Company whether by purchase, merger, consolidation, reorganization or
otherwise (and such successor shall thereafter be deemed the “Company” for the
purposes of this Agreement), but will not otherwise be assignable, transferable
or delegable by the Company.

(b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

 

-16-



--------------------------------------------------------------------------------

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 12(a) and 12(b). Without limiting the generality or effect of the
foregoing, Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 12(c), the Company shall have no liability
to pay any amount so attempted to be assigned, transferred or delegated.

13. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand-delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as Federal
Express, UPS, or Purolator, addressed to the Company (to the attention of the
Secretary of the Company) at its principal executive office and to the Executive
at his principal residence, or to such other address as any party may have
furnished to the other in writing and in accordance herewith, except that
notices of changes of address shall be effective only upon receipt.

14. Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Ohio, without giving effect to the principles
of conflict of laws of such State.

15. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

16. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. References to
Sections are to references to Sections of this Agreement.

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

 

-17-



--------------------------------------------------------------------------------

18. Section 409A of the Code. This Agreement is intended to be operated in
compliance with the provisions of Section 409A of the Code (including any
rulings or regulations promulgated thereunder). In the event that any provision
of this Agreement fails to satisfy the provisions of Section 409A of the Code,
then such provision shall be reformed so as to comply with Section 409A of the
Code and to preserve as closely as possible the intention of the Company and the
Executive in entering this Agreement. The Company will discuss with Executive in
good faith any amendment (consistent with the prior sentence) to this Agreement
to comply with Section 409A of the Code in the event it is later determined that
any provision herein causes this Agreement not to comply with Section 409A of
the Code; provided that, in the event it is determined not to be feasible to so
reform a provision of this Agreement as it applies to a payment or benefit due
to the Executive or his or her beneficiary(ies), such payment shall be made
without complying with Section 409A of the Code, and in such event all interest,
penalties and excise taxes payable as a result of such noncompliance shall be
reimbursed to the Executive by the Company as described under Section 5 of this
Agreement.

19. Non-Duplication of Benefits: To the extent, and only to the extent, a
payment or benefit that is paid or provided under Section 4 or Annex A of this
Agreement would also be paid or provided for the same purpose under the terms of
another applicable plan, program, agreement or arrangement, including, without
limitation, the OMNOVA Solutions Inc. Involuntary Separation Pay Plan or the
Corporate Officers’ Severance Plan of OMNOVA Solutions Inc., such applicable
plan, program, agreement or arrangement will be deemed to have been satisfied by
the payment made or benefit(s) provided under this Agreement for the same
purpose.

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

  [Executive] OMNOVA SOLUTIONS INC. By:       Kevin M. McMullen   Chairman and
Chief Executive Officer By:       Kristine C. Syrvalin   Secretary

 

-19-



--------------------------------------------------------------------------------

Annex A

Severance Compensation

1. Base Pay and Annual Bonus. A lump sum payment in an amount equal to (a) any
unpaid Base Pay through the date of the Executive’s Separation from Service and
(b) any annual bonus payable in the year in which the Executive’s Separation
from Service occurs, determined in accordance with the provisions of the
Executive Incentive Compensation Program.

2. Severance Pay. A lump sum payment in an amount equal to three (3) times the
sum of (A) Base Pay (at the highest rate in effect for any period prior to the
Separation from Service Date), plus (B) Incentive Pay (determined in accordance
with the standards set forth in Section 1(l)).

3. Performance Awards. All performance awards under the OMNOVA Solutions Inc.
Long-Term Incentive Program, if any, will be paid in accordance with the
provisions of such Program.

4. Health and Life Benefits. For a period of 36 months following the Separation
from Service Date (the “Continuation Period”), the Company will arrange to
provide the Executive with health benefits (the “Continued Health Benefits”) and
life insurance benefits (the “Continued Life Insurance Benefits”) substantially
similar to the respective health benefits and life insurance benefits that the
Executive was receiving or entitled to receive immediately prior to the Change
in Control. If and to the extent that any Continued Health Benefits or Continued
Life Insurance Benefits described in this Paragraph 4 are not or cannot be paid
or provided under any policy, plan, program or arrangement of the Company or any
Subsidiary, as the case may be, then the Company will itself pay or provide for
the payment to the Executive, his dependents and beneficiaries, of such
respective Continued Health Benefits or Continued Life Insurance Benefits.
Continued Health Benefits and/or Continued Life Insurance Benefits otherwise
receivable by the Executive pursuant to this Paragraph 4 will be reduced to the
extent comparable welfare benefits are actually received by the Executive from
another employer during the Continuation Period following the Executive’s
Separation from Service Date. The Executive shall have an affirmative obligation
to report in writing to the Company the receipt of any such comparable benefits
actually received by the Executive within 30 days of the commencement of such
benefits. Continued Health Benefits provided in-kind, or if paid, then paid, by
the Company pursuant to this Paragraph 4 shall be provided or paid respectively
in a monthly amount equal to one-twelfth (1/12) of the actual cost of such
Continued Health Benefits for the year in which they are provided. Continued
Life Insurance Benefits provided in-kind, or if paid, then paid, by the Company
pursuant to this Paragraph 4 shall be provided or paid respectively in a monthly
amount equal to one-twelfth (1/12) of the actual cost of such Continued Life
Insurance Benefits for the year in which they are provided. Notwithstanding the
foregoing to the contrary, if the Executive is a Specified Employee on the
Separation from Service Date, no payment for such Continued Life Insurance
Benefits by the Company (whether to the Executive or applicable life insurance
company) shall be made until six months following the Separation from Service
Date, at which time the Company shall make a single lump sum payment to
Executive in satisfaction of the first six months of such Continued Life
Insurance Benefits. The Executive understands and agrees that, if the Executive
is a Specified Employee on the Separation from Service Date, the Executive



--------------------------------------------------------------------------------

shall be responsible for timely payment of the actual cost of such Continued
Life Insurance Benefits to the applicable life insurance company for the six
months following the Separation from Service Date, and that failure to remit
such payments timely may result in the cancellation of the applicable life
insurance or other adverse action under the applicable life insurance policy.

5. Outplacement Services. Reasonable executive outplacement assistance (in an
amount up to 20 percent of the Executive’s Base Pay) for expenses actually
incurred by the Executive for a period not to exceed 12 months following the
Separation from Service Date. Reimbursement for outplacement expenses shall be
made within 30 days following submission of appropriate substantiation of such
expenses (including completion of any administrative form(s) required by the
Board), but in no event shall such reimbursement occur later than the end of the
calendar year following the calendar year in which such expenses are incurred.

6. Financial Counseling. Financial counseling in a manner similar to that
provided to executive officers prior to a Change in Control for a period not to
extend beyond the last day of the second calendar year following the calendar
year in which occurs the Separation from Service Date.

 

A-2



--------------------------------------------------------------------------------

Annex B

Funding Assumptions

In calculating the present value of payments to be made to the Executive under
Sections 4 and 5 of the Agreement, as required by Section 7(b)(B) of the
Agreement, the Company shall:

(1) Assume that all payments to be made to the Executive shall be paid on a date
which is six (6) months following the date of the Change in Control; and

(2) Apply a discount factor which is equal to the yield to maturity, as reported
in The Wall Street Journal, of the 26-week Treasury Bill most recently issued as
of the date of the Change in Control.



--------------------------------------------------------------------------------

Annex C

Form of Release

WHEREAS, the Executive has experienced a Separation from Service in accordance
with Section 3(a) (other than as described in Section 3(a)(i), (ii) or (iii)) of
the Severance Agreement dated as of                     , 20__, by and between
                     (the “Executive”) and OMNOVA Solutions Inc. (the
“Agreement”).

WHEREAS, the Executive is required to sign this Release in order to receive the
Severance Compensation as described in Annex A of the Agreement and the other
benefits described in the Agreement.

NOW, THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Executive agrees
as follows:

1. This Release will become effective on the eighth day after the Executive
signs this Release and will continue in effect as provided herein.

2. In consideration of the payments to be made and the benefits to be received
by the Executive pursuant to the Agreement, which the Executive acknowledges are
in addition to payments and benefits which the Executive would be entitled to
receive absent the Agreement, the Executive, for himself and his dependents,
successors, assigns, heirs, executors and administrators (and his and their
legal representatives of every kind), hereby releases, dismisses, remises and
forever discharges OMNOVA Solutions Inc., its predecessors, parents,
subsidiaries, divisions, related or affiliated companies, officers, directors,
stockholders, members, employees, heirs, successors, assigns, representatives,
agents and counsel (the “Company”) from any and all arbitrations, claims,
including claims for attorney’s fees, demands, damages, suits, proceedings,
actions and/or causes of action of any kind and every description, whether known
or unknown, which Executive now has or may have had for, upon, or by reason of
any cause whatsoever (“claims”), against the Company, including but not limited
to:

(a) any and all claims arising out of or relating to Executive’s employment by
or service with the Company and his termination from the Company;

(b) any and all claims of discrimination, including but not limited to claims of
discrimination, on the basis of sex, race, age, national origin, marital status,
religion, or handicap, including, specifically, but without limiting the
generality of the foregoing, any claims under the Age Discrimination in
Employment Act (ADEA), as amended, Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act, Ohio Revised Code Section 4101.17
and Ohio Revised Code Chapter 4112, including Sections 4112.02 and 4112.99
thereof; and



--------------------------------------------------------------------------------

(c) any and all claims of wrongful or unjust discharge or breach of any contract
or promise, express or implied.

Notwithstanding the foregoing to the contrary, this Release does not include a
release of (i) the Executive’s right, if any, to benefits the Executive may be
entitled to under any plan qualified under Section 401(a) of the Internal
Revenue Code, including the OMNOVA Solutions Retirement Savings Plan and OMNOVA
Solutions Consolidated Pension Plan, and COBRA benefits pursuant to Internal
Revenue Code Section 4980B, (ii) any rights or claims the Executive may have
under the Age Discrimination in Employment Act which arise after the date the
Executive signs this Release or the Agreement, (iii) any rights pursuant to this
Release and/or the related Severance Agreement, (iv) any rights pursuant to the
Savings Benefit Restoration Plan for Salaried Employees of OMNOVA Solutions Inc.
and Certain Subsidiary Companies, (v) any rights pursuant to the Pension Benefit
Restoration Plan for Salaried Employees of OMNOVA Solutions Inc. and Certain
Subsidiary Companies, (vi) any rights pursuant to any indemnification agreements
between the Executive and the Company, (vii) the Executive’s right, if any, to
benefits the Executive may be entitled to under any applicable directors and
officers or other liability insurance policies, or (viii) any claim of an
alleged violation of any federal, state or local statutory and/or public policy
right or entitlement that, by applicable law, is not waivable.

3. Executive understands and acknowledges that the Company does not admit any
violation of law, liability or invasion of any of his rights and that any such
violation, liability or invasion is expressly denied. The consideration provided
for this Release is made for the purpose of settling and extinguishing all
claims and rights (and every other similar or dissimilar matter) that Executive
ever had or now may have against the Company to extent provided in this Release.
The Executive further agrees and acknowledges that no representations, promises
or inducements have been made by the Company other than as appear in the
Agreement.

4. Executive further agrees and acknowledges that:

(a) The release provided for herein releases claims to and including the date he
signs this Release;

(b) He has been advised by the Company to consult with legal counsel prior to
executing this Release, has had an opportunity to consult with and to be advised
by legal counsel of his choice, fully understands the terms of this Release, and
enters into this Release freely, voluntarily and intending to be bound;

(c) He has been given a period of 21 days to review and consider the terms of
this Release prior to its execution and that he may use as much of the 21-day
period as he desires; and

(d) He may, within 7 days after execution, revoke this Release. Revocation shall
be made by delivering a written notice of revocation to the Corporate Secretary
at the Company. For such revocation to be effective, written notice must be
actually received by the Corporate Secretary at the Company no later



--------------------------------------------------------------------------------

than the close of business on the 7th day after Executive executes this Release.
If Executive does exercise his right to revoke this Release, all of the terms
and conditions of the Release shall be of no force and effect and the Company
shall not have any obligation to make payments or provide benefits to Executive
as set forth in Sections 4, 5 and 7 of the Agreement.

5. Executive agrees that he will never file a lawsuit or other complaint
asserting any claim that is released in this Release (other than a claim filed
solely for the purpose of challenging the validity of the waiver of claims under
the Age Discrimination in Employment Act).

6. Once this Release becomes effective, the Executive waives and releases any
claim that he has or may have to reemployment with the Company.

IN WITNESS WHEREOF, the Executive has executed and delivered this Release on the
date set forth below.

 

Dated:  

 

   

 

      Executive